Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 12, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 12, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00058-CV
____________
 
IN RE ROBERT ALPERT, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 27, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  Relator seeks to
vacate the trial court=s order of January 13, 2004, which denied relator=s motion to compel discovery of a
legal brief.  Alpert has failed to
provide this Court with the brief that was presented to the trial court in
camera.  As a party seeking mandamus
relief, Alpert has the burden of providing this court with a sufficient record
to establish his right to relief.  Walker v. Packer, 827 S.W.2d 833,
837 (Tex. 1992).  The
record does not establish relator=s right to relief in this case.  Accordingly, we deny relator=s petition for writ of mandamus.  
 
                                                                  PER
CURIAM
 
Petition Denied
and Memorandum Opinion filed February 12, 2004.
Panel consists of
Justices Yates, Fowler, and Hudson.